Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5 MORSE, ZELNICK, ROSE & LANDER, LLP NEW YORK, NEW YORK 10022 (212) 838-1177 October 11, 2007 Rodman & Renshaw Capital Group, Inc. 1270 Avenue of the Americas New York, New York 10020 Dear Sirs: We have acted as counsel to Rodman & Renshaw Capital Group, Inc., a Delaware corporation (the Company), in connection with the preparation of a registration statement on Form S-1, designated as SEC File No. 333-144684, and all amendments thereto (the "Registration Statement") filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended (the "Act"), to register the offering: (a) by the Company of up to 9,200,000 shares (the Company Shares) of its common stock, par value $.001 per share (the Common Stock), including up to 1,200,000 shares of Common Stock which may be issued on the exercise of the over-allotment option; (b) by the stockholders named in the Registration Statement of 7,325,699 shares of Common Stock (the Selling Stockholder
